UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             19 Cr. 198 (KPF)

ANGEL TOMAS ORTIZ,                               SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On January 10, 2020, Defendant Angel Tomas Ortiz pleaded guilty to

Counts 1 and 4 of Indictment 19 Cr. 198. (See Minute Entry for 1/10/2020;

Dkt. #40 (transcript of plea hearing)). At that time, the Court scheduled Mr.

Ortiz’s sentencing for May 20, 2020. Due to restrictions on access to the

Courthouse and on Courthouse operations due to the ongoing COVID-19

pandemic, which restrictions are well-documented on the Court’s website, the

sentencing is hereby ADJOURNED to August 20, 2020, at 3:00 p.m. in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, NY. Defendant’s sentencing submission shall be due to the Court on

August 6, 2020; and the Government’s sentencing submission shall be due

to the Court on August 13, 2020.

      SO ORDERED.

Dated: April 6, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
